Exhibit 10.04.1

GOOGLE INC.

2000 STOCK PLAN

As amended on February 14, 2003

As further amended on December 7, 2005

1. Purposes of the Plan. The purposes of this Stock Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees, Directors and Consultants and to
promote the success of the Company’s business. Options granted under the Plan
may be Incentive Stock Options or Nonstatutory Stock Options, as determined by
the Administrator at the time of grant.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan in accordance with Section 4 hereof.

(b) “Applicable Laws” means the requirements relating to the administration of
stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Class A Senior Common Stock is listed or quoted and the applicable laws of any
other country or jurisdiction where Options are granted under the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Change in Control” means the occurrence of any of the following events:

(i) If (a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities and (b) within three (3) years from
the date of such acquisition, the following occurs: the consummation of a merger
or consolidation of the Company with or into the holder or an affiliate thereof
of such beneficial ownership of securities of the Company; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.



--------------------------------------------------------------------------------

For the purposes of this Section 2(d), “affiliate” shall mean, with respect to
any specified person, any other person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, such specified person (“control,” “controlled by” and “under common
control with” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through ownership of voting securities, by contract or credit
arrangement, as trustee or executor, or otherwise).

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 hereof.

(g) “Class A Senior Common Stock” means the Class A Senior Common Stock of the
Company.

(h) “Company” means Google Technology Inc., a California corporation, until the
consummation of the reincorporation of Google Technology Inc. into the State of
Delaware, at which time “Company” shall mean Google Inc., a Delaware
corporation.

(i) “Consultant” means any natural person or entity that is engaged by the
Company or any Parent or Subsidiary to render consulting or advisory services to
the Company or any Parent or Subsidiary.

(j) “Director” means a member of the Board.

(k) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(l) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety (90) days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the 90th day of such leave,
any Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Fair Market Value” means, as of any date, the value of Class A Senior
Common Stock determined as follows:

(i) If the Class A Senior Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

 

- 2 -



--------------------------------------------------------------------------------

(ii) If the Class A Senior Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for the Class A
Senior Common Stock on the day of determination; or

(iii) In the absence of an established market for the Class A Senior Common
Stock, the Fair Market Value thereof shall be determined in good faith by the
Administrator.

(o) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

(p) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(q) “Option” means a stock option granted pursuant to the Plan.

(r) “Option Agreement” means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

(s) “Optioned Stock” means the Class A Senior Common Stock subject to an Option.

(t) “Optionee” means the holder of an outstanding Option granted under the Plan.

(u) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(v) “Plan” means the Google Technology Inc. 2000 Stock Plan, which shall become
the Google Inc. 2000 Stock plan upon the closing of a reincorporation of Google
Technology Inc. into the State of Delaware that includes the corresponding name
change to Google Inc.

(w) “Service Provider” means an Employee, Director or Consultant.

(x) “Share” means a share of the Class A Senior Common Stock, as adjusted in
accordance with Section 12 below.

(y) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

- 3 -



--------------------------------------------------------------------------------

3. Stock Subject to the Plan. Subject to the provisions of Section 12 of the
Plan, the maximum aggregate number of Shares that may be subject to option and
sold under the Plan is 9,780,854 Shares (following the effectiveness of a
two-for-one forward stock split of the Company’s capital stock effected
February 21, 2003 (the “Stock Split”)). In no event shall the number of Shares
issued pursuant to Incentive Stock Options under this Plan exceed the number
indicated in this Section 3. The Shares may be authorized but unissued or
reacquired Class A Senior Common Stock.

If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated).
However, Shares that have actually been issued under the Plan, upon exercise of
an Option, shall not be returned to the Plan and shall not become available for
future distribution under the Plan, except that if Shares of restricted stock
issued pursuant to an Option are repurchased by the Company at their original
purchase price, such Shares shall become available for future grant under the
Plan.

4. Administration of the Plan.

(a) Administrator. The Plan shall be administered by the Board or a Committee
appointed by the Board, which Committee shall be constituted to comply with
Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Options may from time to time be
granted hereunder;

(iii) to determine the number of Shares to be covered by each such Option
granted hereunder;

(iv) to approve forms of agreement for use under the Plan;

(v) to determine the terms and conditions of any Option granted hereunder. Such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Options may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Option or the Class A Senior Common
Stock relating thereto, based in each case on such factors as the Administrator,
in its sole discretion, shall determine;

(vi) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

 

- 4 -



--------------------------------------------------------------------------------

(vii) to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option that number of Shares having a Fair Market Value equal to the minimum
amount required to be withheld. The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined. All elections by Optionees to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable; and

(viii) to construe and interpret the terms of the Plan and Options granted
pursuant to the Plan.

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Optionees.

5. Eligibility. Nonstatutory Stock Options may be granted to Service Providers.
Incentive Stock Options may be granted only to Employees.

6. Limitations.

(a) Incentive Stock Option Limit. Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

(b) At-Will Employment. Neither the Plan nor any Option shall confer upon any
Optionee any right with respect to continuing the Optionee’s relationship as a
Service Provider with the Company, nor shall it interfere in any way with his or
her right or the Company’s right to terminate such relationship at any time,
with or without cause, and with or without notice.

7. Term of Plan. The Plan shall become effective upon its adoption by the Board.
It shall continue in effect for a term of ten (10) years unless sooner
terminated under Section 14 of the Plan.

8. Term of Option. The term of each Option shall be stated in the Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to an Optionee who, at the time the Option is granted, owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Option shall be five
(5) years from the date of grant or such shorter term as may be provided in the
Option Agreement.

 

- 5 -



--------------------------------------------------------------------------------

9. Option Exercise Price and Consideration.

(a) Exercise Price. The per share exercise price for the Shares to be issued
upon exercise of an Option shall be such price as is determined by the
Administrator, but shall be subject to the following:

(i) In the case of an Incentive Stock Option

(A) granted to an Employee who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the exercise price shall be no
less than 110% of the Fair Market Value per Share on the date of grant.

(B) granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator.

(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.

(b) Forms of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant). Such consideration may consist of
(1) cash, (2) check, (3) promissory note, (4) other Shares, provided Shares
acquired from the Company, either directly or indirectly, (x) have been owned by
the Optionee for more than six months on the date of surrender, and (y) have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option shall be exercised, (5) consideration
received by the Company under a cashless exercise program implemented by the
Company in connection with the Plan, or (6) any combination of the foregoing
methods of payment. In making its determination as to the type of consideration
to accept, the Administrator shall consider if acceptance of such consideration
may be reasonably expected to benefit the Company. Notwithstanding the
foregoing, the Administrator may permit an Optionee to exercise his or her
Option by delivery of a full-recourse promissory note secured by the purchased
Shares. The terms of such promissory note shall be determined by the
Administrator in its sole discretion.

10. Exercise of Option.

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms hereof at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be suspended during any unpaid leave of absence.
An Option may not be exercised for a fraction of a Share.

 

- 6 -



--------------------------------------------------------------------------------

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 12 of
the Plan.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

(b) Termination of Relationship as a Service Provider. If an Optionee ceases to
be a Service Provider, such Optionee may exercise his or her Option within such
period of time as is specified in the Option Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of the Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for three (3) months following the Optionee’s termination. If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

(c) Disability of Optionee. If an Optionee ceases to be a Service Provider as a
result of the Optionee’s Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement (of at least
six (6) months) to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement). In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionee’s termination. If, on the date of termination, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.

(d) Death of Optionee. If an Optionee dies while a Service Provider, the Option
may be exercised within such period of time as is specified in the Option
Agreement (of at least six (6) months) to the extent that the Option is vested
on the date of death (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement) by the Optionee’s estate or by
a person who acquires the right to exercise the Option by bequest or
inheritance. In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve

 

- 7 -



--------------------------------------------------------------------------------

(12) months following the Optionee’s termination. If, at the time of death, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall immediately revert to the Plan. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

(e) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares, an Option previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time that such offer is made.

(f) Advance Election to Exercise Option. An Optionee may make an election which
will require an Option, or any portion thereof, to the extent such Option
(1) was granted prior to August 19, 2004, (2) was unvested as of December 31,
2004 and (3) was not exercised prior to December 31, 2005, to be exercised in
whole, or in part, pursuant to an election authorized by this Section 10(f).

(i) Calendar Year Election. An Optionee may make an election to exercise an
Option, or any portion thereof, in any calendar year after the calendar year in
which the Optionee makes such election, provided, however, that the calendar
year selected is not after the expiration of the Option pursuant to its term as
specified in Section 8.

(ii) Short Term Deferral Election. An Optionee may make an election to exercise
an Option, or any portion thereof, by March 15th of the calendar year after the
calendar year in which such Option, or portion thereof, vests.

(iii) Automatic Exercise of Options. Once made, the Optionee may not accelerate
the year of exercise specified in any election made pursuant to this
Section 10(f), and the Option, or portion thereof, must be exercised in the
elected period. If the Option, or any portion thereof, is not exercised by the
Optionee prior to the end of the applicable period specified by any election,
then the Option shall be exercised, or cancelled as applicable, automatically on
the “Automatic Exercise Date” (described in this Section 10(f)(iii)). The
Automatic Exercise Date for Options subject to a Calendar Year Election shall be
the last trading day on or prior to December 31st of the applicable calendar
year. The Automatic Exercise Date for Options subject to a Short Term Deferral
Election shall be the last trading day on or prior to March 15th of the year
following the year in which such Option vested. Only those Options which are
“in-the-money” on the Automatic Exercise Date will be exercised pursuant to the
Optionee’s election and this Section 10(f)(iii). Any Option which is not
“in-the-money” on the applicable Automatic Exercise Date will (1) not be
automatically exercised and (2) terminate automatically, as of such applicable
Automatic Exercise Date. An Option will be considered “in-the-money” for
purposes of this Section 10(f)(iii) if it has an exercise price which is less
than the Fair Market Value of a share of Stock on the applicable Automatic
Exercise Date. This automatic exercise shall be done pursuant to the cashless
exercise procedure authorized by the terms of the Plan and all of the Shares
covered by the applicable Option shall be sold and a portion of the cash
proceeds from such sale shall be remitted to the Company in an amount necessary
to pay the applicable exercise price of such Options and the Optionee’s
associated tax withholding obligation. The net cash remaining after this
automatic exercise shall be deposited to the Optionee’s brokerage account
maintained by the Company’s stock plan administrator.

 

- 8 -



--------------------------------------------------------------------------------

(iv) Impact of Termination of Service Provider Status on Elections.
Notwithstanding the foregoing, in the event of the Optionee’s termination of
employment with the Company prior to the exercise of any Option pursuant to an
election made under this Section 10(f), then the Optionee’s election shall be
automatically cancelled as of the date of such Optionee’s termination of
employment.

(v) Post-Termination Exercise Period for Options Subjected to Cancelled
Elections. Any Option, or portion thereof, which again becomes exercisable as a
result of the automatic cancellation of an exercise election pursuant to
Section 10(f)(iv), shall thereafter be exercisable and remain outstanding only
to the extent authorized by its original terms and conditions as of the date of
the automatic cancellation of the election, provided, however, that as a
condition to making any such election under this Section 10(f), the Optionee
must acknowledge and agree that in the event any such Option, or portion
thereof, is not exercised by the Optionee (if applicable under its terms) by, as
applicable, December 31st of the year of the automatic cancellation of this
election (with respect to any Calendar Year Election) or by March 15th of the
year after such Options vested (with respect to any Short Term Deferral
Election), the Optionee understands and acknowledges that such Option, or
portion thereof, will be forfeited.

(vi) Terms and Conditions of Exercise Elections. Any election made pursuant to
this Section 10(f) must be made in a manner and pursuant to the terms and
conditions approved by the Company, and in no event may elections be made after
any date authorized by Applicable Law. In order for an election to become
effective, the Optionee must provide the Company with an executed election, on a
form approved by the Company, pursuant to the applicable procedures established
by the Company. The Company reserves, at any and all times, the right, in the
Company’s sole and absolute discretion, (A) to decline to approve or (B) to
terminate or amend any program or procedures for authorizing any Optionee to
make such election to exercise Options pursuant to this Section 10(f), provided
however, that any valid election made by an Optionee prior to the date of the
Company’s termination or amendment of such a program or procedures shall remain
effective.

(vii) Cancellation of Elections. Notwithstanding any other provision of the Plan
or any applicable valid election entered into by any Optionee pursuant to this
Section 10(f), in the event that a change in Applicable Law occurs prior to the
exercise of Options under any election, and such change in Applicable Law
results in (1) the revocation of the unfavorable tax impacts required by
Section 409A of the Code or (2) the postponement or delay in the effective date
of Section 409A of the Code (as determined in the sole discretion of the
Company), then with respect to any such Option, all elections made by Optionee’s
under this Section 10(f) shall be either automatically revoked and rescinded to
the extent authorized by such change in the Applicable Law or, with the consent
of the Optionee amended to comply with such changes in Applicable Law. The
determination of the impact of any changes in Applicable Law to this
Section 10(f), and the procedures to implement such changes, shall be made in
the sole and absolute discretion of the Company.

11. Non-Transferability of Options. The Options may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or the laws of descent and distribution, and may be exercised during the
lifetime of the Optionee, only by the Optionee.

 

- 9 -



--------------------------------------------------------------------------------

12. Adjustments Upon Changes in Capitalization, Merger or Change in Control.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number and type of Shares which have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, and the number and type of Shares covered by each outstanding
Option, as well as the price per Share covered by each such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number or
type of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Class A Senior Common Stock, or
any other increase or decrease in the number of issued shares of Class A Senior
Common Stock effected without receipt of consideration by the Company. The
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number, type or price of Shares subject to an Option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise his or her Option until fifteen (15) days prior to such transaction as
to all of the Optioned Stock covered thereby, including Shares as to which the
Option would not otherwise be exercisable. In addition, the Administrator may
provide that any Company repurchase option applicable to any Shares purchased
upon exercise of an Option shall lapse as to all such Shares, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Option will
terminate immediately prior to the consummation of such proposed action.

(c) Merger or Change in Control. In the event of a merger of the Company with or
into another corporation, or a Change in Control, each outstanding Option shall
be assumed or an equivalent option substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation. Notwithstanding the foregoing
and anything contrary in the Plan, to the extent the successor corporation in a
merger or Change in Control refuses to assume or substitute for this Option,
then the Optionee shall fully vest in and have the right to exercise this Option
as to all of the Optioned Stock, including Shares as to which it would not
otherwise be vested or exercisable. If this Option becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
Change in Control, the Administrator shall notify the Optionee in writing or
electronically that this Option shall be fully exercisable for a period of
fifteen (15) days from the date of such notice, and this Option shall terminate
upon the expiration of such period. For the purposes of this paragraph, the
Option shall be considered assumed if, following the merger or Change in
Control, the Option confers the right to purchase or receive, for each Share of
Optioned Stock subject to the Option immediately prior to the merger or Change
in Control, the consideration (whether stock, cash, or other securities or
property) received in the merger or Change in Control by holders of Class A
Senior Common Stock for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority

 

- 10 -



--------------------------------------------------------------------------------

of the outstanding Shares); provided, however, that if such consideration
received in the merger or Change in Control is not solely common stock of the
successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of the Option, for each Share of Optioned Stock subject to the Option,
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received by holders of Class A
Senior Common Stock in the merger or Change in Control.

13. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Option, or such later date as is determined by the Administrator.
Notice of the determination shall be given to each Service Provider to whom an
Option is so granted within a reasonable time after the date of such grant.

14. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

(b) Shareholder Approval. The Board shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Administrator, which agreement
must be in writing and signed by the Optionee and the Company. Termination of
the Plan shall not affect the Administrator’s ability to exercise the powers
granted to it hereunder with respect to Options granted under the Plan prior to
the date of such termination.

15. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option unless the exercise of such Option and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Option, the
Administrator may require the person exercising such Option to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

16. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

- 11 -



--------------------------------------------------------------------------------

17. Reservation of Shares. The Company, during the term of this Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

18. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the degree and manner
required under Applicable Laws.

 

- 12 -